REINHARDT, Circuit Judge,
concurring and dissenting:
This case arises from the ruins of a series of investment schemes controlled by Wayne Burton (the “Burton entities”). Appellants (“Intervenors”) are ordinary individuals who placed their personal funds in trust deed investments arranged through the Burton entities. The investments were not what they appeared to be; the Securities and Exchange Commission brought suit agains the Burton entities, asserting they had carried out an elaborate scheme to defraud its investors.
At the SEC’s request, the district court established an equity receivership to prevent dissipation of Investors’ assets and appointed appellee as receiver. The receiver established a system of identifying claimants and classifying their claims, which included deadlines for filing claims and for filing objections to their classification. The district judge heard numerous requests for waivers of these filing deadlines, accepting many. Of the late claims, the district judge accepted the vast majority and denied only five. Intervenors are the five late claim filers, and a number of late classification objectors.
The majority affirms the district court’s denials of both the motions to file late claims and the motions to file late classification objections, holding the denials did not constitute an abuse of discretion. I disagree with respect to the late claims motions.
The power inherent in the district court to create a receivership in a securities fraud action is an equitable one. SEC v. Wencke, 622 F.2d 1363, 1369 (9th Cir.1980). The court exercises this power to achieve a fair and just outcome. In general, such determinations rest well within the discretion of the district court. SEC v. Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir.1978). On review, appellate courts are reluctant to overturn the judgment of the district court absent compelling justification demonstrating abuse of discretion. Id. at 609.
Here, I do not question the sincerity and thoroughness of the review performed by the district judge. There is no doubt he did his utmost in trying to be fair to late filing parties. No one could have done a more conscientious job. Moreover, I do not disagree with his, and the majority’s, view regarding late objectors. With respect to the five late claim filers, however, I can find no valid reason that supports the denial of their motions. These five Intervenors are all unsophisticated investors — one is 70 years old, disabled and has only a second grade education. My colleagues note that the rights of creditors such as these must be balanced against the need for expeditious administration. Majority op. at 1038-1039. However, there simply are no equities on the side of denial to balance against the unfairness of complete forfeiture suffered by these five Intervenors.
The orderly and efficient administration of an equity receivership is certainly an acceptable reason for denying late filed claims, if that purpose is served and there are no overriding competing considerations. SEC v. Wencke, 783 F.2d 829, 837 n. 9 (9th Cir.1986). Here, the late claims were few in number and small in amount. Processing them would not have amounted to an administrative burden. At least four of the five late claims were filed before the deadline for objections to classification of filed claims, a date before which disbursements could not even have been finally computed. Inasmuch as accepting these few late claims could not have required recomputation of the final disbursement formula, let alone have delayed any actual planned disbursements, I fail to see how their acceptance could have affected the “expeditious administration” of the receivership.
Nor would recognition of the five late claims have disadvantaged claimants who filed within the deadlines. The late filers invested $39,200 with the Burton entities, a negligible fraction of the total investment of over $25 million. Of their investments, these five individuals stood to receive back about $17,700. The effect on other claimants of including these claims would have *1042been infinitesimal. Yet for late filers the effect of barring their claims is stark: they will receive nothing.
The late objectors are in a different position from late filers. Notwithstanding the district court's ruling, the former will receive back at least a portion of their investment, albeit not the amount they would prefer. In addition, their claims are more numerous and involve significantly larger amounts than those of the late filers. The deadline for filing objections was extended twice and was many months later than the deadline for filing claims. Accepting the late objections would have both taxed the district court’s time and adversely affected the recoveries of other claimants. This provides ample justification for the denial of the motions of late objectors.
In my view, equity requires that we reverse the ruling of the district court in part, and grant the motions of the five late filing Intervenors. I, therefore, respectfully dissent.